Citation Nr: 1022592	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  05-27 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
crush injury residuals of the right hand, to include the 
index finger, long finger, ring finger, and thumb.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from December 1991 to 
November 2004, with 7 years and 2 months of prior unverified 
active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  Such decision granted 
service-connection for crush injury residuals to the right 
index finger, long finger, ring finger, and thumb, with a 
rating of 10 percent for the right long finger, and a 
noncompensable rating for each of the other digits.

The Board notes that only the evaluation of the right long 
finger was certified for appeal.  However, pursuant to 
38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of 
Motion of Single or Multiple Digits of the Hand, Notes 2 and 
5 (2009), where there is limitation of motion of two or more 
service-connected digits, each digit must be evaluated 
separately and combined, and the evaluation level assigned 
should be that which best represents the overall disability 
of the hand.  Further, the Veteran has argued throughout 
these proceedings that the limitation of motion in her right 
long finger has resulted in limitation of motion of her other 
digits and an overall impairment of hand function.  As such, 
the Board finds that the evaluation of the overall right hand 
function, to include each of the service-connected digits, is 
currently before the Board.  As discussed in detail below, 
the Board finds that the Veteran is entitled to certain 
additional compensation on the basis of limitation of motion, 
reduced grip strength, and scarring.  The Veteran will not be 
prejudiced by the Board issuing a decision on the merits of 
these claims at this time.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

This case was previously before the Board on two occasions, 
in March 2008 and March 2009, at which points it was remanded 
for further development.  As discussed below, the Board finds 
that the agency of original jurisdiction (AOJ) has 
substantially complied with the remand instructions and, 
therefore, a further remand is not required under Stegall v. 
West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 
1377 (2002).


FINDINGS OF FACT

1.  The Veteran is right-handed. 
 
2.  Crush injury residuals to the right index finger are 
manifested by pain, painful motion, decreased grip strength, 
decreased dexterity, and a gap of at least 2.5 cm between the 
fingertip and the palmar crease when this digit is flexed to 
the extent possible, with no ankylosis, arthritis, or 
amputation at any joint.

3.  Crush injury residuals to the right long finger are 
manifested by pain, painful motion, decreased grip strength, 
decreased dexterity, and a gap of at least 4 cm between the 
fingertip and the palmar crease when this digit is flexed to 
the extent possible, with no ankylosis, arthritis, or 
amputation at any joint.

4.  Crush injury residuals to the right ring finger are 
manifested by pain, painful motion, decreased grip strength, 
decreased dexterity, and limitation of motion, with no 
ankylosis, arthritis, or amputation at any joint.

5.  Crush injury residuals to the right thumb are manifested 
by decreased grip strength and dexterity, with additional 
such symptoms upon repetitive movements, and no ankylosis, 
arthritis, or amputation at any joint.

6.  The overall impairment caused by the service-connected 
digits does not approximate loss of use of the hand, or 
otherwise equate to the level of disability presented by 
amputation of such digits. 

7.  There are tender, elevated scars on the right index 
finger that warrant a separate rating; however, scars on the 
other service-connected digits are not tender or unstable so 
as to warrant a separate rating for scarring.  

8.  The evidence does not warrant a separate rating for 
neurological impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent for crush injury 
residuals of the right index finger have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Evaluation of Ankylosis or Limitation of Motion of Single or 
Multiple Digits of the Hand, Diagnostic Code 5229 (2009).

2.  The criteria for a rating of 10 percent for tender scars 
of the right index finger have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.118, Diagnostic Code 7804 (2009).

3.  The criteria for a rating in excess of 10 percent for 
crush injury residuals of the right long finger have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Evaluation of Ankylosis or Limitation of Motion 
of Single or Multiple Digits of the Hand, Diagnostic Code 
5229, 4.118, Diagnostic Code 7805 (2009).

4.  The criteria for a compensable rating for crush injury 
residuals of the right ring finger have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Evaluation of Ankylosis or Limitation of Motion of Single or 
Multiple Digits of the Hand, Diagnostic Code 5230, 4.118, 
Diagnostic Code 7805 (2009).

5.  The criteria for a rating of 10 percent for crush injury 
residuals of the right thumb have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Evaluation 
of Ankylosis or Limitation of Motion of Single or Multiple 
Digits of the Hand, Diagnostic Code 5228 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not in the record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon 
receipt of a substantially complete application for VA 
benefits, proper VCAA notice must be provided to a claimant 
prior to the initial unfavorable decision on the claim by the 
AOJ.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

Where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven.  In such cases, the 
intended purpose of the VCAA notice has been fulfilled and no 
additional notice is required as to downstream issues, 
including the disability rating and the effective date.  
Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Where a claim is 
substantiated after enactment of the VCAA, the claimant bears 
the burden of demonstrating prejudice from defective VCAA 
notice with respect to downstream elements.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  

Here, the Veteran's claim of entitlement to an increased 
rating for crush injury residuals to the right hand, to 
include each of the service-connected digits, arises from her 
disagreement with the initial evaluations assigned following 
the grants of service connection.  As noted in the March 2008 
Board remand, the Veteran was not provided with proper VCAA 
notice after receipt of her claim for benefits and prior to 
the initial rating decision.  However, in compliance with the 
remand directives, the Veteran was advised in an April 2008 
letter of the evidence and information necessary to 
substantiate her claim, including the general criteria for 
establishing a disability rating and an effective date, the 
types of lay and medical evidence that may establish the 
severity of a disability, and the responsibilities of the 
Veteran and VA in obtaining such evidence, in accordance with 
Dingess/ Hartman.  As the Veteran's claim was subsequently 
readjudicated, including in an October 2008 supplemental 
statement of the case (SSOC), such timing defect has been 
cured.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 
(Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 
376-77 (2006).  Further, as the Veteran has not alleged any 
prejudice as a result of any possible notice defects 
pertaining to the downstream element of the disability 
rating, no additional VCAA notice is required. 

With regard to the duty to assist, the Veteran's service 
treatment records have been obtained and considered.  The 
Board notes that no post-service treatment records have been 
obtained or considered.  However, at the October 2007 Travel 
Board hearing, the Veteran testified that she had not sought 
treatment for her right hand symptoms for approximately 10 
years.  Although she also stated that she had seen a couple 
of doctors after service, or since November 2004, she has not 
identified such providers to allow VA obtain any such 
records, despite being advised to do so in the VCAA notice 
letters described above.  Moreover, there is no indication 
that any such records would provide any additional evidence 
in support of her claim.  As such, there is no indication 
that any outstanding post-service treatment records are 
necessary for a fair adjudication of the Veteran's claim, and 
she will not be prejudiced by the absence of any such 
records.

Additionally, the Veteran was afforded VA examinations in 
July 2004, August 2006, and October 2009.  The Board notes 
that the Veteran's representative has argued that the July 
2004 VA examination was inadequate to rate the crush injury 
residuals to the right long finger because it did not 
consider range of motion or limitation of motion of the right 
hand.  See March 2005 notice of disagreement.  However, the 
Veteran has been provided with two additional VA examinations 
since that time, including an examination in compliance with 
the directives in the March 2009 Board remand.  A review of 
the August 2006 and October 2009 VA examination reports 
reflects that all relevant rating criteria have been 
addressed, as summarized in the March 2009 Board remand, 
including range of motion of the right long finger and 
limitation of motion of the right hand.  

The March 2009 Board remand also directed the AOJ to 
readjudicate the Veteran's claim with consideration of 
38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of 
Motion of Single or Multiple Digits of the Hand, Note 2, as 
well as possible separate evaluations for the residual 
effects of scarring.  A review of the November 2009 SSOC 
reflects consideration of Note 2, as well as the October 2009 
VA examination report, which includes specific evidence as to 
scarring of the digits of the right hand.  As such, the Board 
finds that the AOJ has substantially complied with the March 
2009 remand instructives.  See Dyment, 13 Vet. App. at 146-
47.

In the circumstances of this case, a further remand would 
serve no useful purpose, as it would result in unnecessarily 
imposing additional burdens on VA with no benefit to the 
Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
this regard, VA has satisfied its duties to inform and assist 
the Veteran at every stage in this case, at least insofar as 
any errors committed were not harmful to the essential 
fairness of the proceedings.  As such, the Veteran will not 
be prejudiced by a decision on the merits of her claim.

II. Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The percentage ratings are based on 
the average impairment of earning capacity as a result of a 
service-connected disability, and separate diagnostic codes 
identify the various disabilities and the criteria for 
specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt as to any matter 
pertinent to the claim, to include the degree of disability, 
will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 4.3.

The evaluation of the same disability under several 
diagnostic codes, known as pyramiding, must be avoided; 
however, separate ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not duplicative of the 
symptomatology of the other condition.  38 C.F.R. § 4.14; 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In determining the propriety of the initial rating assigned 
after a grant of service connection, the fact-finder must 
evaluate the evidence since the effective date of the grant 
of service connection and assign staged ratings where 
appropriate.  Staged ratings are appropriate when the 
evidence contains factual findings that demonstrate distinct 
time periods in which the service-connected disability 
exhibits symptoms that would warrant different ratings during 
the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 
119, 126-127 (1999).

When evaluating musculoskeletal disabilities based on 
limitation of motion, a higher rating must be considered 
where the evidence demonstrates functional loss due to pain, 
weakness, excess fatigability, or incoordination, pursuant to 
38 C.F.R. §§ 4.40 and 4.45, if such factors are not 
contemplated in the relevant rating criteria.  The diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§§ 4.40 and 4.45.  Additionally, the rule against pyramiding 
does not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, if the maximum disability rating available 
based on symptomatology that includes limitation of motion 
has been assigned, consideration of 38 C.F.R. §§ 4.40 and 
4.45 is not necessary.  Johnston v. Brown, 10 Vet. App. 80, 
84-85 (1997).

In this case, the Veteran's crush injury residuals of the 
right hand, to include the right index finger, long finger, 
ring finger, and thumb, are currently rated based on scarring 
and resulting limitation of motion, under 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7805 (other effects of scars), and 
38 C.F.R. § 4.71a, DCs 5228 through 5230 (limitation of 
motion of individual digits).  Specifically, the Veteran is 
currently assigned a 10 percent rating for the right long 
finger, and noncompensable ratings for the right index 
finger, ring finger, and thumb.  The Veteran contends that a 
higher rating is warranted because she has significant 
impairment of function in the right hand due to crush injury 
residuals, including tender scars, pain, limitation of 
motion, and reduced grip strength and dexterity. 

As the October 2009 VA examination is the most thorough for 
rating purposes, the evidence contained therein will be set 
out first.  The Veteran stated that she was right-hand 
dominant.  The VA examiner noted that the Veteran's June 1991 
surgery after her crush injury to the right hand included 
reduction and internal fixation of a fracture of the proximal 
phalanx joint in the right long finger, repair of tendon 
lacerations on the right middle and ring fingers, and repair 
of skin lacerations on the index, long, and ring fingers.  
The Veteran reported that, shortly after the surgery, doctors 
recommended amputation of the long finger and possibly the 
ring finger.  

The Veteran subjectively reported having constant throbbing 
pain in the right hand, which is intensified with changes in 
the weather and has become progressively worse since the 
onset after her crush injury in 1991.  She further reported 
limitation of motion, weakness, and stiffness in the right 
long finger, index finger, and ring finger, as well as 
decreased sensation and an overall decrease in hand strength 
and dexterity.  The Veteran denied any flare-ups of joint 
symptoms, but she stated that her hand cramps after 
repetitive movements of the hand or fingers, causing 
increased weakness.  She further stated that she can only 
grasp with the thumb and index finger, she is unable to lift 
anything heavy with the right hand, and she needs assistance 
with twisting.  The Veteran indicated that she has adapted by 
performing many tasks with her left hand.  

Upon physical examination of the right hand, the Veteran had 
a scar on the long finger measuring 6 cm by 0.2 cm, as well 
as two scars on the ring finger measuring 3.5 cm by 0.2 cm 
and 2.5 cm by 0.2 cm.  Each of these scars was noted to be 
barely visible, with no tenderness, depression, adherence, or 
color difference.  In addition, there was one scar on the 
index finger measuring 1.5 cm by 0.2 cm, which was elevated, 
tender, and slightly adherent, with a color that closely 
matched the surrounding skin.  The Veteran had decreased 
sensation to pinprick on the dorsum of the right hand, and on 
the dorsal and palmar surface of the index, middle, and ring 
fingers; decreased sensation to soft touch on the dorsal and 
palmar surface of the index, middle, and ring fingers with 
soft touch causing a tingling sensation; and decreased 
sensation to vibration at all MP joints on the right hand.  

Range of motion testing revealed limitation of flexion in the 
right index, long, ring, and little fingers, with objective 
evidence of pain with all movements and additional limitation 
upon repetitive motion in all but the little finger.  
Specifically, with maximum flexion of each finger, there was 
a gap of 2.5 cm to the palmar crease for the index finger, 
and a gap of 6 cm to the palmar crease for the long finger.  
The Veteran was also unable to fully spread apart her 3rd 
(long) and 4th (ring) fingers.  Range of motion of the 
opposing fingers to the thumb was normal, with no objective 
evidence of pain or additional limitation of motion upon 
repetitive motion.  However, the VA examiner confirmed hand 
cramping and weakness of the thumb and index finger after 
repetitive movement.  She opined that the Veteran was likely 
to have increased limitation of function, including problems 
carrying and manipulating things, after repetitive movement 
due to decreased strength and weakness as reported.  The 
examiner stated that there was no amputation or deformity of 
any digit or part of a digit, and no ankylosis of any digit 
or joint.  She concluded that there was significant 
functional impairment of the right hand, but there was not 
total loss of use as the Veteran retained some capacity for 
grasping.

The Veteran's description of her right hand symptoms during 
the course of this appeal has been generally consistent with 
her reports at the October 2009 VA examination.  At the 
October 2007 Travel Board hearing, she further testified that 
she does physical and occupational therapy with a small 
device at home to try to increase grasp strength.  The 
Veteran stated that her fingers start locking up if she 
doesn't do therapy several times a day, but her hand begins 
to hurt a lot if she does it too much.  She further stated 
that her right hand pain feels arthritic because it increases 
with weather change, but arthritis has never been documented. 

The Veteran's right hand was also examined at a July 2004 
pre-discharge examination and an August 2006 VA examination.  
Range of motion testing at both of these examinations is 
consistent with the results of the October 2009 VA 
examination with regard to the relevant rating criteria.  
However, there was no objective evidence of any elevated or 
tender scars in July 2004, and it is unclear whether there 
were any such symptoms in August 2006.  Right hand X-rays 
conducted in July 2004 and in August 2006 were within normal 
limits.  

The July 2004 examiner diagnosed the Veteran with status post 
crush injury of the right long finger, index finger, ring 
finger, and thumb, with residual scars and loss of motion.  
He stated that the Veteran had slightly reduced grip strength 
as a result of limited flexion in the right long and ring 
fingers, but there was no ankylosis.  

The August 2006 VA examiner diagnosed the Veteran with 
extremely limited range of motion, a cut tendon, some 
ankylosis, objective evidence of muscle atrophy, and mild 
deformity.  The Board notes that ankylosis means immobility 
and consolidation of a joint due to disease, injury or 
surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259, 
259 (1992) (noting that); see also DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 94 (31st ed., 2007).  Accordingly, as the 
Veteran has retained some range of motion in each of the 
digits at all examinations during the course of this appeal, 
there is no evidence of ankylosis, and the August 2006 VA 
examiner's determination in that respect was inaccurate.

For VA purposes, for the index, long (middle), ring, and 
little fingers (digits II, III, IV, and V), zero degrees of 
flexion represents the fingers fully extended, making a 
straight line with the rest of the hand.  The position of 
function of the hand is with the wrist dorsiflexed 20 to 30 
degrees, the metacarpophalangeal (MP) and proximal 
interphalangeal (PIP) joints flexed to 30 degrees, and the 
thumb (digit I) abducted and rotated so that the thumb pad 
faces the finger pads.  Only joints in these positions are 
considered to be in favorable position.  For digits II 
through V, the MP joint has a range of zero to 90 degrees of 
flexion, the PIP joint has a range of zero to 100 degrees of 
flexion, and the distal (terminal) interphalangeal (DIP) 
joint has a range of zero to 70 or 80 degrees of flexion.  38 
C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of 
Motion of Single or Multiple Digits of the Hand, Note (1).  
When two or more digits of the same hand are affected by any 
combination of amputation, ankylosis, or limitation of motion 
that is not otherwise specified in the rating schedule, the 
evaluation level assigned will be that which best represents 
the overall disability (i.e., amputation, unfavorable or 
favorable ankylosis, or limitation of motion), assigning the 
higher level of evaluation when the level of disability is 
equally balanced between one level and the next higher level.  
Id. at Note (2).  If there is limitation of motion of two or 
more digits, each digit is to be evaluated separately and the 
evaluations combined.  Id. at Note (5).   

The Board notes that certain general rules are set forth 
concerning the evaluation of ankylosis of the fingers and the 
thumb.  See id. at Notes (3) & (4).  Additionally, ratings 
ranging from noncompensable to 60 percent may be assigned for 
unfavorable or favorable ankylosis of individual or multiple 
digits.  See 38 C.F.R. § 4.71a, DCs 5216-5227.  Such codes 
further provide for consideration of whether evaluation as 
amputation is warranted, as well as whether additional 
evaluation is warranted for resulting limitation of motion of 
other digits or interference with the overall function of the 
hand.  See id.  However, as discussed above, the evidence 
does not reflect ankylosis of any of the digits on the right 
hand.  As such, further discussion of the notes or diagnostic 
codes pertaining to ankylosis is not necessary.  

For limitation of motion of the thumb on either the major or 
the minor hand, a noncompensable rating is assigned if there 
is a gap of less than one inch (2.5 cm) between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers.  A rating of 10 percent is warranted if there is a 
gap of one to two inches (2.5 to 5.1 cm) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers.  A maximum rating of 20 percent is warranted if 
there is a gap of more than two inches (5.1 cm) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  38 C.F.R. § 4.71a, DC 5228. 

For limitation of motion of the index or the long finger on 
either the major or the minor hand, a noncompensable rating 
is assigned if there is a gap of less than one inch (2.5 cm) 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, or 
with extension limited by no more than 30 degrees.  A maximum 
rating of 10 percent is warranted if there is a gap of one 
inch (2.5 cm) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or with extension limited by more than 30 
degrees.  38 C.F.R. § 4.71a, DC 5229.

Any degree of limitation of motion of the ring or the little 
finger on either the major or the minor hand warrants a 
noncompensable rating.  38 C.F.R. § 4.71a, DC 5230. 

Based on the lay and medical evidence of record, the Board 
finds that the Veteran is not entitled to a rating in excess 
of 10 percent for crush injury residuals of the right long 
finger.  In this regard, at all times during the course of 
this appeal, range of motion testing showed a gap of at least 
2.5 cm between the fingertip of the long finger and the 
palmar increase at maximal flexion, which warrants the 
maximum rating of 10 percent under DC 5229.  As the Veteran 
has been assigned the maximum allowable rating for limitation 
of motion, a higher rating may not be assigned for increased 
impairment of function upon repetitive movement under 
38 C.F.R. §§ 4.40 and 4.45.  See Johnston, 10 Vet. App. at 
84-85.  Additionally, as there is no ankylosis or amputation 
of any portion of the right long finger, a higher rating is 
not warranted under those provisions.  

For similar reasons, a compensable rating is not warranted 
for the right ring finger.  Although there is objective 
evidence of limitation of motion in this digit, such symptom 
is assigned a noncompensable rating under DC 5230.  As there 
is no ankylosis or amputation of any portion of this digit, a 
compensable rating is also not warranted under those 
provisions.

However, the Board finds that the evidence of record warrants 
a rating of 10 percent for limitation of motion of the right 
index finger.  As with the right long finger, at all times 
during the course of this appeal, range of motion testing 
showed a gap of at least 2.5 cm between the fingertip of the 
index finger and the palmar increase at maximal flexion, 
which warrants the maximum rating of 10 percent under DC 
5229.  As the Veteran has been assigned the maximum allowable 
rating for limitation of motion, a higher rating may not be 
assigned for increased impairment of function upon repetitive 
movement under 38 C.F.R. §§ 4.40 and 4.45.  See Johnston, 10 
Vet. App. at 84-85.  Additionally, as there is no ankylosis 
or amputation of any portion of the right index finger, a 
higher rating is not warranted under those provisions.

The Board further finds that the Veteran is entitled to a 10 
percent rating for the right thumb.  In this regard, the 
evidence does not reflect any gap between the thumb pad and 
the fingers with the thumb attempting to oppose the fingers, 
such that a rating is not warranted for limitation of motion 
under DC 5228 on that basis.  However, there is objective 
evidence of weakness and reduced grip strength upon 
repetitive motion of the thumb.  As such, the Board finds 
that a higher rating of 10 percent is warranted for such 
symptoms under DC 5228 pursuant to 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca, 8 Vet. App. 202.

The Board has considered whether a higher rating is warranted 
for any of the digits on the basis of arthritis.  See 38 
C.F.R. § 4.71a, DCs 5003 & 5010.  These provisions provide 
for compensable ratings for under circumstances where there 
is X-ray evidence of arthritis.  In this regard, although the 
Veteran testified in October 2007 that her pain feels 
arthritic, she admitted that arthritis has not been 
documented.  In addition, X-rays conducted in July 2004 and 
August 2006 were normal.  As there is no objective evidence 
of arthritis, to include X-rays, a higher rating is not 
warranted for any of the service-connected under these 
provisions.  Further, any such symptoms are contemplated by 
the ratings assigned herein.

The Board has further considered whether a separate rating is 
warranted for neurological impairment of the right hand, to 
include decreased sensation, inability to fully spread the 
long and ring fingers, and weakness.  However, such symptoms 
are fully contemplated under the ratings assigned herein for 
resulting limitation of motion.  To the extent that there are 
any residuals of muscle injury as a result of the lacerated 
tendons that were repair in the 1991 surgery, the Board notes 
that isolated muscle injuries are rare, as there are nearly 
always complications with injuries of bones, joints, tendons, 
etc., and are to be rated on limitation of motion.  See Note 
after 38 C.F.R. § 4.73, DC 5309, pertaining to muscle 
injuries of the forearm and hand. As such, an additional 
rating for such symptoms would amount to pyramiding, which is 
not allowed.  See Esteban, 6 Vet. App. at 262.

Additionally, the Board has considered whether a separate 
rating is warranted for scars on the right index, long, and 
ring fingers.  Scars on areas other than the head are rated 
under 38 C.F.R. § 4.118, DCs 7801, 7802, 7804, and 7805.  As 
the evidence reflects that none of the Veteran's scars cover 
an area of at least 6 inches (39 sq. cm), a rating is not 
warranted under DCs 7801 or 7802.  Under DC 7805, the rating 
agency is directed to evaluate any disabling effects not 
contemplated by DCs 7800-7804, such as limitation of motion, 
under the appropriate diagnostic codes.  Such ratings have 
been assigned as indicated above.

Under DC 7804, unstable or painful scars warrant a rating of 
10 percent for one or two scars, 20 percent for three or four 
scars, and 30 percent for five or more scars with such 
symptoms.  An evaluation under this provision may be granted 
in addition to any evaluation under DCs 7801, 7802, or 7805, 
where applicable.  38 C.F.R. § 4.118, DC 7804, Note (3).  The 
Board notes that the Veteran testified at the October 2007 
hearing that all of her scars are painful.  However, she only 
specifically referenced pain due to the elevated scar on the 
right index finger.  At the October 2009 VA examination, 
there was objective evidence of a tender scar only on the 
right index finger.  There was no evidence of tender scars at 
the July 2004 examination, and the August 2006 examination 
report is unclear in this respect.  As such, the Board finds 
the Veteran's testimony that all of her scars are tender and 
painful to be not credible.  However, resolving all 
reasonable doubt in her favor, the Board finds that there 
were one or two tender scars on the right index finger at all 
times during the course of the appeal.  As such, a separate 
rating of 10 percent is warranted for tender scars of the 
right index finger under DC 7804.  

The Board has considered the provisions pertaining to 
amputation of single or multiple digits, as well as loss of 
use of the hand.  See 38 C.F.R. § 4.71a, DCs 5126-5156.  The 
Board notes that the Veteran has reported that several 
doctors previously recommended amputation of the middle 
(long) finger and possibly the fourth (ring) finger to 
improve her overall hand function.  See October 2007 hearing 
transcript, October 2009 VA examination report.  However, as 
there is some range of motion in all joints of the digits, 
the evidence does not establish ankylosis and does not 
approximate amputation of any full or partial digit on the 
right hand.  Further, the evidence does not approximate loss 
of use of the right hand, as the Veteran retains some 
grasping ability, which the October 2009 VA examiner 
specifically opined does not constitute total loss of use.  
See id. at Note (f).  

In summary, the Board finds that the Veteran is entitled to 
compensable ratings of 10 percent for the right index finger 
(DC 5229), 10 percent for the right long finger (DC 5229), 10 
percent for the right thumb (DC 5230), and 10 percent for 
tender scars of the right index finger (DC 7804).  As the 
combined ratings do not exceed the rating for amputation of 
such digits, individually or in combination, the amputation 
rule has not been violated.  See 38 C.F.R. §§ 4.25, 4.68.  

After a thorough review of the entirety of the evidence, the 
Board finds no basis upon which to assign an evaluation in 
excess of the ratings assigned herein for the Veteran's crush 
injury residuals of the right hand, to include the each of 
the service-connected digits, under any alternate code.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
Further, the Board finds that staged ratings are not 
appropriate, as the manifestations of the Veteran's such 
disability have remained relatively stable throughout the 
course of the appeal.  See Fenderson, 12 Vet. App. at 126-
127.  

The Board has also considered whether this case should be 
referred for extra-schedular consideration.  An extra-
schedular rating is warranted if a case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, that it would be impracticable to 
apply the schedular standards.  38 C.F.R. § 3.321(b)(1).  

In this regard, the Board has carefully compared the level of 
severity and symptomatology of the Veteran's crush injury 
residuals of the right hand, to include each of the service-
connected digits, with the established criteria found in the 
rating schedule.  As discussed in detail above, the Veteran's 
symptomatology is fully addressed by the rating criteria 
under which such disability is rated, and there are no 
symptoms that are not addressed by the rating schedule.  As 
such, the Board finds that the rating criteria reasonably 
describe the Veteran's disability level and symptomatology 
for her crush injury residuals of the right hand, to include 
each of the service-connected digits, and, therefore, the 
rating schedule is adequate to evaluate her disability 
picture.  Moreover, there are no related factors such as 
marked interference with employment or frequent periods of 
hospitalization.  In this regard, there is no evidence of 
hospitalization during the course of the appeal, and the 
evidence reflects that the Veteran was continuously employed 
prior to her retirement due to age or length of service.  
Although the Veteran reported that her right hand symptoms 
limited the duties she was able to perform, she did not 
report any lost time from work as a result of such symptoms.  
As such, while the Veteran's disability interfered with her 
employability, such interference is addressed by the 
schedular rating criteria.  Accordingly, the Board concludes 
that referral of this case for consideration of an extra-
schedular rating is not warranted.  See Thun v. Peake, 22 
Vet. App. 111, 115-16 (2008); see also Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  

The Board has further considered whether a claim for a total 
disability rating on the basis of individual unemployability 
due to service-connected disabilities (TDIU) has been raised 
by the record, as required by Rice v. Shinseki, 22 Vet. App. 
447, 453-54 (2009).  When evidence of unemployability is 
submitted during the course of an appeal from a rating 
assigned for a disability, a claim for a TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  Here, the Veteran reported at 
the October 2009 VA examination that she retired in December 
2004 due to age or duration of work, and there is no 
indication that she was unemployed prior to that time.  As 
such, a claim for a TDIU is not raised by the evidence of 
record and need not be addressed at this time.










	(CONTINUED ON NEXT PAGE)



The Board has considered the applicability of the benefit of 
the doubt doctrine to the Veteran's increased rating claim.  
Her claim has been granted to the extent described above, 
based in part on the application of such doctrine.  However, 
as the preponderance of the evidence is against a rating in 
excess of 10 percent for crush injury residuals of the right 
long finger or a compensable rating for the right ring 
finger, and a rating in excess of those assigned herein for 
the other digits of the right hand, the benefit of the doubt 
doctrine does not apply.  As such, the Veteran's claim must 
be denied in these respects.  See 38 C.F.R. § 4.3.  


ORDER

A rating of 10 percent for crush injury residuals of the 
right index finger is granted.
 
A rating in excess of 10 percent for crush injury residuals 
of the right long finger is denied.  

A compensable rating for crush injury residuals of the right 
ring finger is denied.

A rating of 10 percent for crush injury residuals of the 
right thumb is granted.

A rating of 10 percent for tender scars of the right index 
finger is granted.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


